Fitzsimons, J.
The respondent’s claim that the defendant agreed to pay him and his assignor each one-third of the commission earned upon the procurement of the loan of $17,000 to Goldmann is well sustained by the evidence.
The defendant’s version of the transaction in question the jury chose to disregard, as they had a right to do and to believe plaintiff’s statement of said transaction.
The question in dispute was one of fact for the jury to determine, and their conclusion we find no reason for reversing.
The judgment must be affirmed, with costs.
McCarthy, J., concurs. '
_ Judgment affirmed, with costs.